Title: From Thomas Jefferson to Geismar, 6 September 1785
From: Jefferson, Thomas
To: Geismar, Baron von



Dear Sir
Paris Sep. 6. 1785.

Your letter of March 28. which I received about a month after it’s date, gave me a very real pleasure, as it assured me of an existence of which I valued, and of which I had been led to doubt. You are now too distant from America to be much interested in what passes there. From the London gazettes, and the papers copying them, you are led to suppose that all there is anarchy, discontent and civil war. Nothing however is less true. There are not on the face of the earth more tranquil governments than ours, nor a happier and more contented people. Their commerce has not as yet found the channels which their new relations with the world will offer to best advantage, and the old ones remain as yet unopened by new conventions. This occasions a stagnation in the  sale of their produce, the only truth among all the circumstances published about them. Their hatred against Great Britain having lately received from that nation new cause and new aliment, has taken a new spring. Among the individuals of your acquaintance nothing remarkable has happened. No revolution in the happiness of any of them has taken place, except that of the loss of their only child to Mr. and Mrs. Walker, who however left them a grand-child for their solace, and your humble servant who remains with no other family than two daughters, the elder here (who was of your acquaintance), the younger in Virginia, but expected here the next summer. The character in which I am here at present confines me to this place and will confine me as long as I continue in Europe. How long this will be I cannot tell. I am now of an age which does not easily accomodate itself to new manners and new modes of living: and I am savage enough to prefer the woods, the wilds, and the independance of Monticello, to all the brilliant pleasures of this gay capital. I shall therefore rejoin myself to my native country with new attachments, with exaggerated esteem for it’s advantages, for tho’ there is less wealth there, there is more freedom, more ease and less misery. I should like it better however if it could tempt you once more to visit it: but that is not to be expected. Be this as it may, and whether fortune means to allow or deny me the pleasure of ever seeing you again, be assured that the worth which gave birth to my attachment, and which still animates it, will continue to keep it up while we both live and that it is with sincerity I subscribe myself, Dear Sir your friend & servant,

Th: Jefferson

